DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of indicating elevated lysosomal lipid content in HeLa cells in vitro wherein SWCNTs are purified (8,6) SWCNTs encapsulated with ss(GT)6 oligonucleotides, and wherein a blue-shift in the SWCNT emission profile from a control emission profile is an indication of elevated lysosomal lipid content in the HeLa cells in vitro, does not reasonably provide enablement for a method of detecting a condition, as recited in independent claim 1 herein.  
make/use the invention commensurate in scope with these claims.
Applicant’s disclosure does not provide evidence and disclosure to the determination of a condition in a subject using SWCNTs encapsulated with oligonucleotides. While such parameters such as increased lipid content in the cells may be linked with various conditions, Applicant’s disclosure does not provide evidence to particularly tie the indicated elevated lipid content to the subject having the condition correlated therewith.
	This is seen throughout Applicant’s disclosure, as in pars. [0015-0021,0042-0045], for example, as well as in the Examples presented in the disclosure, wherein such Examples are lacking in providing substantive evidence to the present scope of the claims and thus do not provide working examples to the broad scope of the claims.  Further, by the above and given a level of high unpredictability in concert with an insufficient amount of direction provided by the specification, it is seen that an undue amount of experimentation would be necessary in order to make and use the claimed method.
	Furthermore, as seen in the disclosure, Applicant is limited to application with HeLa cells in vitro and with respect to SWCNTs are purified (8,6) SWCNTs encapsulated with ss(GT)6 oligonucleotides (herein, Examiner notes that such nanotubes and nucleotides are only recited in the preambles of the claims and are not positively required elements of the claims). 
in vitro.
	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of the present method of claim 1 are unclearly defined.  Claim 1 provides the step of “…monitoring photoluminescence emitted by SWCNTs internalized into said cells…” and it is unclear what provides for this ‘internalization’ of the SWCNTs into the cells.  The previous step in the method provides for contacting the cells with SWCNTs, and it is unclear what additional step(s) involved in the methodology which provides for “internalizing” the SWCNTs into the cells which have been contacted therewith?  It is further unclear what is meant by “internalized” in terms of the physical location of the cells relative to the SWCNTs and the specification does 
Clarification is required.







The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 ultimately depend from claim 3, which has been canceled herein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Heller et al. (US 2011/0204258), hereafter Heller.
Heller discloses spectral imaging of photoluminescent materials (abstract).  With regards to claims 1 and 4-6, Heller discloses a method of detecting a condition in a subject using SWCNTs comprising contacting cells of the subject with SWCNTs, monitoring photoluminescence emitted by SWCNTs internalized into the cells and generating a SWCNT emission profile, comparing the SWCNT emission profile to a control emission profile for the SWCNTs to produce a result, and determining a determining a likelihood of having the condition” wherein the method of Heller, which provides the commensurately-recited method steps of claim 1 is fully capable of being utilized for such conditions in as much as presently recited and required by the claims. With regard to claim 16, Heller discloses the sample is a biological sample, such as a cell (par. [0058] for example).  With regard to claim 23, as discussed above, Heller discloses a kit by SWCNTs and oligonucleotides suitable for encapsulating SWCNTs (pars. [0068,0072], for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Strano et al. (US 2013/0035567), hereafter Strano.
Heller has been discussed above.

Strano discloses photoluminescent nanostructure-based sensors (abstract).  Strano disclose SWCNT with chiral indices(n,m) of (6,5) (pars. [0007,0122], for example).
It would have been obvious to modify Heller to include SWCNTs having chiral indices as (6,5) such as taught by Strano in order to provide a particular SWCNT that is selective and applicable for the likewise-desired application of a photoluminescence nanostructure-based sensor as in Heller and would have a reasonable expectation of success therein for selective sensing therein.

Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Maruyama et al. (US 2008/0297022), hereafter Maruyama.
Heller has been discussed above.
Heller does not specifically disclose (8,6) SWCNTs and ss(GT)6 oligonucleotides as in claims 8 and 24.
Maruyama provides that SWCNTs of (8,6) chirality are known to be produced and utilized in optical applications (par. [0100], for example).
While Heller discloses (7,5) vector chirality SWCNTs (which are semiconducting) with ss(AT)15 oligonucleotides for encapsulation and to be use for selective optical sensing of TNT (pars. [0068-0072], for example), it would have been obvious to modify Heller to provide a kit which provides a known and alternative (8,6) vector chirality SWCNT that is likewise semiconducting and with a known oligonucleotide of ss(GT)6 .


Claims 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Vered et al. (“Fluorescence-based diagnosis of lipid storage diseases by analysis of the culture medium of skin fibroblasts”).
Heller has been discussed above.
Heller does not specifically disclose that the cells are cultured in vitro and the cells are fibroblasts, microphages or hepatocytes, and wherein the cells contacted with SWCNTs are located in a subject in vivo.
Vered teaches Fluorescence-based diagnosis of lipid storage diseases by analysis of the culture medium of skin fibroblasts wherein cells are cultured in vitro (abstract).
It would have been obvious to modify Heller to have the cells cultured in vitro and being fibroblasts such as taught by Vered in order to provide a likewise fluorescence-based diagnosis methodology which allows for diagnosing lipid storage diseases in individuals.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Alfano et al. (USPN 4,930,516), hereafter Alfano.
Heller has been discussed above.
Heller does not specifically disclose that the cells contacted with SWCNTs are located in a subject in vivo.
Alfano discloses a method for detecting cancerous tissue using visible native luminescence (abstract).  Alfano discloses an in vivo methodology for assessing tissue for spectral characteristics indicative of cancerous tissue in which the in vivo approach allows for assessing cells which are relatively undisturbed as compared to in vitro (lines 48-53, col. 1; lines 13-35, col. 2, for example).
It would have been obvious to modify Heller to have the cells contacted with SWCNTs located in a subject in vivo such as taught by Alfano in order to provide a methodology in which the diagnosis can be done with relatively undisturbed cells so as to provide a more accurate investigation thereof.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Clarke et al. (US 2011/0195522), hereafter Clarke.
Heller has been discussed above.  
Heller does not specifically disclose that the sample is a biological sample being plasma.
Clarke discloses an assay for generation of a lipid profile using fluorescence measurements (abstract).  Clarke discloses monitoring a plasma sample and its lipid 
It would have been obvious to modify Heller to utilize a biological sample such as plasma as taught by Clarke in order to provide a likewise fluorescence measurement assay in which analysis of the lipid profile of plasma samples can provide the clinically significant determination of a patient’s risk for atherosclerosis.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL N TURK/Primary Examiner, Art Unit 1798